internal_revenue_service department of the rey washington dc significant index person to contact krekrkkkkekekkekkekkkekkk keke ek telephone niuint dr ek ee ee ke ke kr kkk eker kee kkk kk err kkk eker ee id krekkekkekkekrkke kkk kkk ek refer reply to2 kkekk rrr kre kk ekkerkkeke kr kk kek eek k date t ep ra attention rekkkekkkkekkeek kerrier ke kekekeeeke tegend state a employer m rik re kr rk rk ik system a system b rrr ek rr ree rr rk i ir or srr rr mr rk ker rk kr kr rrr rr ek rrr ker keke rrr ek rr kk kr kr kk rk system c orr rrr rr rr rr rk ik statute y or kr rk kr kkk rik kkk ik kee eker keke kee ker eek kkk kkk ke kk kkk keke keke eek kkk ek kkk rrr kerr ker keke ikk erk kkk eker kkk kk kk kiki kk keke kr kee kkk keke kek kee rrr ek kkk ikk ikk eker k keke ek rek ek rak keke ke harker kk keke keir keke r ike kkk keke kk rr keke kkk eee keke kkk kkk kkk ek legislative body n sok option e rk kerr keke kek kkk ker ke re keke dear mekkkkkekekekkkekkeekkekekkekek this is in response to a letter dated date as supplemented by correspondence dated october and submitted on your behalf by your authorized representative for a ruling concerning the federal_income_tax treatment under sec_414 and c of the internal_revenue_code of certain contributions to system c the following facts and representations have been submitted system a and system b are responsible for administration of system c plan that provides retirement death and disability benefits for police employees of employer m including employer m cadets system c was established on date and as of date has approximately active a defined benefit retirement eh the kr rii rio rto ri rio tor rotor tio rior or rr re of this group system a estimates that as of date approximately members may be eligible to elect members to participate in option e the terms and conditions of system c are set forth in of the code as described below system c received a and is intended to be system c is a governmental_plan within the and most recently received a which applies which relate statute y meaning of sec_414 qualified under sec_401 favorable determination_letter from the internal_revenue_service dated april determination_letter dated october to the amendments executed on april to option e receive a normal service retirement allowance a member must terminate employment attain age or have at least years_of_service and apply for the benefits by completing a system a application except for the secretary of employer m on retirement a member receives a normal service retirement allowance equal to the sum of of the member's average final compensation multiplied times each year of the member's first years of creditable service and of the member's average final compensation multiplied times each year of creditable service in excess of a member is required to retire at age under system c years to statute y enhanced the normal service retirement a member of system c is eligible to receive a allowance payable to a member of systemc service retirement allowance on attaining age of service regardless of age july allowance equal to dollar_figure percent of the member's average final compensation_for each year_of_service provided however that the allowance may not exceed percent of the member's average final compensation on retirement on or after a member receives a normal service retirement effective july or years system c is a contributory plan a member is required to make mandatory_contributions equal to member's earnable compensation if the member ha sec_25 years or less of creditable service plu sec_4 percent of the member's earnable compensation if the member has more than years of creditable service statute y effective july is percent of the member's earnable compensation as a result of the enactment of a member's contribution percent of the system c members' contributions are picked up by state a within the meaning of sec_414 favorable private_letter_ruling dated july issued to system b with respect to the pick-up have been no substantive amendments to the pick-up program since receipt of this ruling was there of the code a option e is a program under which a member of system c 3k rr rfr he i he fork io rk kr rr ok rrr ir rr ek i torr kr rik rk who has at least and less than years of eligibility service and is less than years of age may elect to accrue future retirement benefits in the manner provided by option be rather than in the manner provided under system c this method is achieved by treating the option e participant as though retired from system c even though the participant continues in employment option e participant retains the participant's previously accrued rights to normal service retirement benefits under system c however as a system c retiree the option e participant may not accrue additional service_credit in system c during the period of option e participation the period of option e participation may not exceed four years as a retiree from system c the the option e participant as a system c retiree in the accrues additional retirement benefits in option e following manner during the period beginning on the effective date of participation in option e system a credits the following amounts to an individual's option e account the normal service retirement allowance to which the member would have been entitled had the member in fact terminated employment and retired accrue for the participant's benefit as a separate_account maintained by system a living adjustment on july of each year and on the balance in the option e account at the rate of percent per year compounded monthly if the allowance had been paid into the cost-of- interest although no individual option e account is actually established a participant's accrued option e benefit is calculated annually on a separate basis and account statements are to be provided to each participant option e participant may not elect to receive a distribution of benefits in the option e account in lieu of the accruals under option e unless the participant shortens the time period for participation in option e and terminates employment with employer m an during the period beginning on the effective date of participation in option e option e participant does not earn any additional years_of_service credit in system c nor is the member required to make any member contributions to system c and accordingly state a does not pick up any contributions for the option e participant as a system c retiree the upon termination of the option e participation period which may not exceed four years an option e participant terminates the employment relationship with employer m that time system a commences payment to the option e participant or designated_beneficiary of the normal monthly service retirement allowance that previously had accrued within option e in addition to this monthly at bi kk rh ik i kr hi tk kr ok kr kor rokr ir ir io kr rr rk ik benefit the option e participant or designated_beneficiary is entitled to receive in a lump sum the amount accrued in the option e account during the period of option e participation the accumulated option e benefit distribution of the accumulated option e benefit is that election can only be the option e participant may governed by participant election made at the end of the option e participation period ie when the member terminates employment with employer m and may not exceed four years elect to receive the amount accrued in a lump sum reduced by applicable withholding taxes participant may elect to roll over all or part of the accrued option e benefit into an eligible_retirement_plan that is sec_408 of the code an individual_retirement_annuity other than an endowment_contract described in sec_408 a qualified_trust described in sec_401 or an annuity plan described in sec_403 of the code an individual_retirement_account described in alternatively the based upon the aforementioned facts your authorized representative has requested rulings that of the code mandatory member contributions required under section of statute y and made by state a under section of statute y for those members of system c who are not in option e shall continue to qualify for pick up treatment under sec_414 accordingly the contributions will be excluded from the members' wages for federal tax withholding purposes and will not constitute gross_income for federal_income_tax purposes until distributed to the members or their beneficiaries and the lump sum distribution to option e participants or their beneficiaries of the accumulated option e benefit constitutes an eligible_rollover_distribution within the meaning of sec_402 accordingly under sec_3405 of the code the trustees should withhold percent of any such distribution which is not directly rolled over to another qualified_plan or individual_retirement_account of the code and and with respect to ruling_request number one as noted above a favorable ruling was issued with respect to the pick up under sec_414 is nothing in the code nor the regulations thereunder which when applied to the facts presented above would affect the conclusions reached in that private_letter_ruling therefore with respect to ruling_request number one conclude that mandatory member contributions required under section of statute y and made by state a under section of statute y for those members of system c who are not in option e shall continue to qualify for pick on july there we boa hri kkk ikk ikk ere keke iki kk kerr eker eker kkk rk kk rr ee up treatment under sec_414 accordingly the contributions will be excluded from the members' wages for federal tax withholding purposes and will not constitute gross_income for federal_income_tax purposes until distributed to the members or their beneficiaries of the code and with respect to ruling_request number two sec_402 of the code provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities however sec_402 c provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers within days of receipt any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid an eligible_rollover_distribution is defined in of the code as any distribution to an sec_402 employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except a distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or specified period of distributions to the extent such distribution is required under sec_401 years or more and for the life for a ii any any b sec_402 a defines a qualified_trust as an employees' trust described in sec_401 which is exempt from tax under sec_501 plan is defined in sec_402 b an individual_retirement_account described in sec_408 sec_408 qualified_trust and sec_403 iii an annuity plan described in an individual_retirement_annuity described in an eligible retirement of the code as other than endowment contracts iv ii i a sec_1_402_c_-2 q a provides generally that a payment is treated as independent of the payments in a series of substantially equal payments and thus not part of the series if the payment is substantially larger or smaller than the other_payments in the series further an independent payment is an eligible_rollover_distribution if we hr kh ii tk i ki rt rk rk ik tk or rk ito ek eere eh kee eee oe is not otherwise excepted from the definition of eligible it rollover_distribution whether the payment is made before with or after payments in the series this is the case regardless of sec_3405 b of the code provides that in the case of any designated_distribution which is an eligible_rollover_distribution the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution sec_3405 of the code provides that paragraph b shall not apply to any distribution paid directly to an eligible_retirement_plan sec_3405 of the code provides that for purposes of this subsection the term eligible_rollover_distribution has the meaning given such term by sec_402 a sec_402 a of the code provides that the term eligible_rollover_distribution has the same meaning as when used in sec_402 you represent that the lump sum payments under option e of the accumulated option e benefit will generally far exceed the normal monthly retirement service retirement allowance which constitutes regular periodic_payments and are part of will be treated as an independent payment if substantially larger than the normal monthly retirement service retirement allowance therefore the lump sum distribution a series is it accordingly we conclude with respect to ruling_request number two that the lump sum distribution to option e participants or their beneficiaries of the accumulated option e benefit constitutes an eligible_rollover_distribution within the meaning of sec_402 code in those instances in which it than the normal monthly retirement service retirement allowance and therefore under sec_3405 of the code the trustees should withhold percent of any such distribution which is not directly rolled over to another qualified_plan or individual_retirement_account of the is substantially larger these rulings are based on the assumption that system c as amended by statute y will be qualified under sec_401 of the code at the time of the proposed contributions and distributions foi iii iii io icri iii iir iii rk kk e in accordance with a power_of_attorney form on file with this office we are sending a copy of this letter to your authorized representative sincerely yours agned julum b plots joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose rr ekkekrkkekekekk keke eker kkk er tor tor rior tio rior rik rr kr rr rk rr kk kkkekkekkke kek kek ke kek kkk ikk ker ke keke eek eker kk ek rrkkekeekekrkkkke kek kk kee kkk kek keke kk ek kree keke ek ke rrr kekrkekekkk kr rrr kk ke
